July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   ST. THOMAS HIGH SCHOOL, Appellant

NO. 14-16-00096-CV                          V.

                          M.F.G. AND G.G., Appellees

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
temporary injunction signed by the court below on February 3, 2016. Because the
appeal is moot, we order the appeal DISMISSED.

      Appellate costs are assessed against the party incurring the same.

      We further order this decision certified below for observance.